DETAILED ACTION
Claims 1-6 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046 (Fed. Cir. 1993); In re Longi, 759 F.2d 887 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937 (CCPA 1982); In re Vogel, 422 F.2d 438 (CCPA 1970); In re Thorington, 418 F.2d 528 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6-7, and 12 of copending Application No. 17/161001 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the solid electrolyte composition broadly teaches in the chemical formula that M may be at least one metal other than Li, which includes the claimed Al, Sc, Ga, and/or Bi plus Y, and the stoichiometric amounts of each component overlaps the claimed ranges.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 7, and 10 of copending Application No. 17/160930 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the solid electrolyte composition broadly teaches in the chemical formula that M may be at least one metal other than Li, which includes the claimed Al, Sc, Ga, and/or Bi plus Y, and the stoichiometric amounts of each component overlaps the claimed ranges.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-7 of copending Application No. 16/931072 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the solid electrolyte composition broadly teaches in the chemical formula that M may be at least one metal other than Li, which includes the claimed Al, Sc, Ga, and/or Bi plus Y, and the stoichiometric amounts of each component overlaps the claimed ranges.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 7 of copending Application No. 16/930430 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the solid electrolyte composition broadly teaches in the chemical formula that M may be at least one metal other than Li, which includes the claimed Al, Sc, Ga, and/or Bi plus Y, and the stoichiometric amounts of each component overlaps the claimed ranges.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2 and 7 of copending Application No. 16/930405 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the solid electrolyte composition broadly teaches in the chemical formula that M may be at least one metal other than Li, which includes the claimed Al, Sc, Ga, and/or Bi plus Y, and the stoichiometric amounts of each component overlaps the claimed ranges.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bohnsack et al (Bohnsack et al, Ternary Chlorides of the Rare-Earth Elements with Lithium, Li3MCl6 (M=Tb-Lu, Y, Sc): Synthesis, Crystal Structures, and Ionic Motion, 634 J. Inorg. Gen. Chem 1067-73 (1997)).
Regarding independent claim 1 plus dependent claims 2-5, Bohnsack teaches a crystalline chloride composition with excellent lithium-ion conductivity, said crystalline chloride composition having a chemical formula of Li3MCl6, wherein M may be Tb-Lu, Y, and Sc, and while not limited thereto, an express example includes Li3ScCl6 (e.g. abstract, pp. 1067 and 72, e.g. Tables 1-4, plus e.g. Figure 3), wherein a crystalline material is understood to be a solid, reading on “solid … material,” wherein the preamble limitation “electrolyte” is interpreted to be intended use and does not patentably distinguish the instant invention, e.g. MPEP § 2111.02, said crystalline chloride composition severably establishing a prima facie case of obviousness of each of the stoichiometric amounts of each component in the claimed composition formula “Li3-3δY1+δ-aMaCl6-x-yBrxIy,” see also infra, “where M is at least one element selected from the group consisting of Al, Sc, Ga, and Bi; −1 < δ < 1; 0 < a < 2; 0 < (1 + δ - a); 0 ≤ x ≤ 6; 0 ≤ y ≤ 6; and (x + y) ≤ 6” (claim 1); “0.025 ≤ a ≤ 0.99 is satisfied” (claim 2); “0.035 ≤ a ≤ 0.1 is satisfied” (claim 3); “−0.5 ≤ δ ≤ 0.5 is satisfied” (claim 4); plus, “−0.3 ≤ δ ≤ 0.2 is satisfied” (claim 5), as may be illustrated by the Table below.


Claim 1
Claim 2,
0.025 ≤ a ≤ 0.99
Claim 3, 0.035 ≤ a ≤ 0.1
Claim 4,
−0.5 ≤ δ ≤ 0.5
Claim 5, 
−0.3 ≤ δ ≤ 0.2
Art
Overlap
Li3-3δ
0 < 3-3δ < 6
0 < 3-3δ < 6
0 < 3-3δ < 6
1.5 < 3-3δ < 4.5
2.4 < 3-3δ < 3.9
3, e.g. 3
3, e.g. 3
Y1+δ-a
0 ≤ 1+δ-a < 2
0 ≤ 1+δ-a < 1.975
0 ≤ 1+δ-a < 1.965
0 ≤ 1+δ-a < 1.5
0 ≤ 1+δ-a < 1.2
0-1, e.g. 0
0-1, e.g. 0
Ma
0 < a < 2
0 < a < 2
0 < a < 2
0 < a < 2
0 < a < 2
0-1, e.g. 1
>1 to 1, e.g. 1
Cl6-x-y
0-6
0-6
0-6
0-6
0-6
6
6
Brx





0
0
Iy





0
0


The examiner further notes that while the disclosed examples provide whole number amounts of M, the broader disclosure suggests to a person of ordinary skill in the art that Y and Sc may be partially substituted within “M” for a range of Y and Sc being incorporated within the composition, since a person of ordinary skill in the art would recognize that Y and Sc may be substituted for one another within a crystal structure that easily conducts lithium ions therethrough (see also the entire disclosure of the article).
Since the claimed composition ranges of the instant claim overlap the ranges disclosed by Bohnsack, a prima facie case of obviousness is established. See MPEP § 2144.05(I).
Further, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to select the claimed solid electrolyte composition from the crystalline chloride composition disclosed by Bohnsack because Bohnsack teaches the same utility (i.e. a solid composition with excellent lithium-ion conductivity) in the whole disclosed range.

In the alternative regarding the limitation “electrolyte,” Bohnsack teaches said crystalline (solid) chloride composition with excellent lithium-ion conductivity, so it would have been obvious to a person of ordinary skill in the art to attempt to use said crystalline chloride composition as a solid electrolyte within a battery, since solid electrolytes in batteries reduce the use of liquid or gel electrolyte, which include environmentally damaging chemicals and/or may potentially result in unwanted thermal runaway events.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (JP 2008/021556) in view of Bohnsack et al (Bohnsack et al, Ternary Chlorides of the Rare-Earth Elements with Lithium, Li3MCl6 (M=Tb-Lu, Y, Sc): Synthesis, Crystal Structures, and Ionic Motion, 634 J. Inorg. Gen. Chem 1067-73 (1997)).
Regarding claim 6, Kobayashi teaches a lithium secondary battery that may use either a separator with an organic electrolyte or an inorganic solid electrolyte,
its invention firmly adheres a current collector, a conductive material, and an active material, thereby suppresses an increase in electrical resistance inside an electrode,
said battery including a dry positive electrode and a dry negative electrode (e.g. ¶¶ 0001, 04, 10-12, 0031-33, 47, and 49-52), reading on “battery,” said battery comprising:
laminating said positive electrode and said negative electrode together, with said inorganic solid electrolyte therebetween, noting a substitution of the taught alternative inorganic solid electrolyte for the taught examples of said organic electrolyte (e.g. ¶¶ 0003, 11-13, 49 and 52-53 plus e.g. Figure 2), reading on “a positive electrode; a negative electrode; and an electrolyte layer provided between the positive electrode and the negative electrode.”

Kobayashi does not expressly teach the limitations “a solid electrolyte material according to claim 1” or “at least one selected from the group consisting of the positive electrode, the negative electrode, and the electrolyte layer includes the solid electrolyte material.”
However, Bohnsack is applied as provided supra, wherein Bohnsack notes that its crystalline chloride composition has excellent lithium-ion conductivity.
As a result, it would have been obvious to try substituting the inorganic solid electrolyte of Kobayashi with the crystalline chloride composition of Bohnsack, since Bohnsack teaches its crystalline chloride composition has excellent lithium-ion conductivity.
Kobayashi as modified reading on said limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yuan et al (CN 105680048), teaching LiGaCl4 and LiAlCl4 dissolved into a liquid electrolyte (e.g. ¶0047); and,

Bohnsack et al, (Bohnsack et al, The Bromides of Li3MBr6 (M=Tb-Lu, Y, Sc): Synthesis, Crystal Structures, and Ionic Motion, 623 J. Inorg. Gen. Chem 1352-56 (1997)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723